In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 10, 1997, which granted the respective motions of the defendants Frank Amalfitano and Eileen Amalfitano and the defendant Patricia Agelis for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The Supreme Court properly granted summary judgment dismissing the plaintiffs complaint and all cross claims insofar as asserted against the defendants Frank Amalfitano, Eileen Amalfitano, and Patricia Agelis, since they established their entitlement to judgment as a matter of law and the plaintiff failed to proffer sufficient proof to demonstrate the existence of material issues of fact (see, Zuckerman v City of New York, 49 NY2d 557). Mangano, P. J., Copertino, Joy and Florio, JJ., concur.